Citation Nr: 1333879	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-43 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a shrapnel wound to the right leg.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from July 1951 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has previously remanded this case for further development. 

In October 2010, the Veteran requested a Board videoconference hearing, but since he failed to appear for the hearing and a request for postponement is not shown, the case will continue as if the request had been withdrawn.  See 38 C.F.R. § 20.702 (d) (2013).

In its prior remands, the Board referred for initial RO adjudication claims of service connection for shrapnel wounds to the right thumb and hand, and service connection for a heart disorder secondary to service-connected posttraumatic stress disorder (PTSD).  To date, the RO has not yet undertaken adjudication of the matters as the appropriate Agency of Original Jurisdiction (AOJ).  Consequently, these claims are hereby again referred to the RO for initial consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development of this claim is warranted.

At the outset, the Veteran's complete service treatment records (STRs) appear to be on file, however, his service personnel file is presumed to be incomplete given that an envelope containing some of these original records was once marked as "fire-related" (hence, presumably partially destroyed in the 1973 fire at the National Personnel Records Center (NPRC)).  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The personnel file records that are available include a Form DD-214 verifying a period of service in Korea during the Korean War.  Service treatment records (STRs) do not specifically document a right leg shrapnel injury, or symptomatology clearly associated with the same.   

In his June 2010 correspondence, the Veteran alleged that he should have received the Purple Heart due to participation in combat in a campaign at Chowron Valley  in Korea in January 1952 during which he reportedly sustained a shrapnel wound to the "left thigh" (sic?) from which he has residual scars.   

While the Board has no means of independently verifying participation in combat during military service due to the presumed lost personnel records, the Veteran should be afforded the opportunity to provide any additional information that would substantiate participation in combat, and the RO/AMC should then follow-up with a unit history records request to attempt to verify combat service.  Whether the Veteran had participation in combat is relevant to this case inasmuch as the Veteran's assertions of in-service injury would be presumed if due to combat service, rather than requiring independent evidentiary support.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013). 

As in December 1967 correspondence regarding an unrelated claim the Veteran indicated obtaining treatment at a field hospital in Korea near Chowron Valley,         in 1952, a records inquiry should be made for corresponding Surgeon General's (SGO) extracts.

A VA Compensation and Pension examination should then be scheduled to determine whether the Veteran manifests a condition of service origin consistent with what has been claimed.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


 1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Contact the Veteran and request that he provide   further additional relevant information concerning            his claimed participation in combat service in January 1952 in Korea, as well as the alleged in-service shrapnel injury to the right leg.  Attempt to further confirm with the Veteran that it is the right lower extremity for which a disability is claimed, not the left side.

3.  Send an inquiry to the U.S. Joint Services Records Research Center (JSRRC) as to whether it can be verified that the Veteran and/or his designated unit had involvement in combat operations at Chowron Valley             in Korea on January 15 or January 16, 1952.

4.  Request that the National Personnel Records Center provide SGO extracts from January 1952 pertaining to  the Veteran's treatment at a field hospital in Korea.

5.  Based on all available information, prepare a memorandum to the file as to whether the Veteran participated in combat during military service.

6.  Thereafter, schedule the Veteran for an appropriate VA examination.  The entire claims file and a copy of this remand must be made available to the VA examiner,           who is asked to review the records and to conduct an appropriate examination including all studies and tests indicated.

The examiner should provide a diagnoses of any and all current conditions involving the right leg (again, provided that the Veteran confirms that this, not the      left leg, is the affected lower extremity), including orthopedic, muscular, and dermatological (i.e., any scars). 

Provided that a corresponding lower extremity disorder is diagnosed, the VA examiner is then requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition(s) is/are etiologically related to the Veteran's military service, taking into consideration the documented medical history as well as his competent assertions of injury during service.  The VA examiner should also note that provided the Veteran has been verified by the Regional Office/AMC to have had combat service, that the Veteran's own account of in-service shrapnel injury should be presumed to have occurred as described.

A complete rationale for any opinion expressed should be provided.

7.  Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  Finally, readjudicate the claim on appeal, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



